Citation Nr: 1140190	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-44 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He passed away in January 1994.  The appellant is his surviving spouse.  

This matter is on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011). The requested opinion was received in September 2011 and has been associated with the Veteran's VA claims folder.  Recognition is given to the fact that neither the appellant nor her representative has had the opportunity to review the opinion and offer additional evidence or argument.  However, given the favorable outcome of the appeal, there is no prejudice in this action.


FINDINGS OF FACT

1. The immediate cause of the Veteran's death was mesothelioma.  

2.  At the time of his death, the Veteran was service connected for residuals of shell fragment wounds to the right chest (10 percent disabling) and right arm (10 percent disabling), as well as for malaria (0 percent disabling).  

3.  The Veteran was exposed to asbestos while being stationed on board transport ships during World War II.  

4.  The Veteran's cause of death (mesothelioma) is related to his asbestos exposure while on active duty.  

CONCLUSION OF LAW

The cause of the Veteran's death is due to asbestos exposure attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3,404, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).
In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected. That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran served on active duty in the Marine Corps from October 1942 to December 1945.  At the time of his death in 1994, the Veteran was service connected for residuals of shell fragment wounds to the right chest (10 percent disabling) and right arm (10 percent disabling), as well as for malaria (0 percent disabling).  According to his death certificate, the cause of death was mesothelioma.  The first evidence of a diagnosis of mesothelioma is not recorded until 1992.

It is the appellant's primary contention that the Veteran's fatal mesothelioma is due to asbestos exposure while being transported on U.S. Navy ships in the Pacific during World War II.  The VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 provides guidance in adjudicating asbestos-related claims. Specifically, the M21-1 notes that asbestos was commonly used in some areas of the military during World War II and shortly thereafter. 

This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite, since these varieties were used extensively in military ship construction. "M21-1, Part IV, Subpart ii, Ch. 2, § C.9.g.  The specific specialties most prone to asbestos exposure include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

As an initial matter, the Veteran's personnel records do not indicate that he was involved in any of the above activities that are especially prone to asbestos exposure.  However, as the appellant has argued, these records indicate that he was stationed on numerous ships while being transported across the Pacific theater of operations in World War II.  

For example, from July 4 to 23, 1943, the Veteran was transported from San Diego, California, to New Caledonia on board the SS JAPARA, a Dutch transport ship that used by the U.S. Navy to reposition U.S. Marines.  Then, from August 30 to September 20, 1944, he was transported from Guadalcanal to Peleliu Island on board USS FAYETTE (APA-43).  From November 9 to 24, 1945, was transported from Guam to San Diego, California, on board USS SANDOVAL (APA-194).  

It is impossible to say with certainty the extent to which these specific transport ships used asbestos.  However, as was noted in the M21-1, asbestos was commonly used in U.S. Navy ships during this time period.  Therefore, although the Veteran's personnel records do not indicate activities that have been recognized as prone to asbestos exposure, it is at least as likely as not that he was exposed to at least some extent while living on these transport ships.  Therefore, the Board will concede asbestos exposure during the Veteran's active duty service.  

Having recognized the Veteran's likely asbestos exposure, the salient question is whether such exposure could have resulted in the Veteran's mesothelioma.  In this regard, the Board places significant probative value on the opinion provided by a VA pulmonologist in September 2011.  There, after reviewing the Veteran's treatment records, he opined that it was as least as likely as not that the Veteran's mesothelioma was related to his active duty asbestos exposure. 
In providing this opinion, the VA pulmonologist reflected that, while the Veteran did not participate in tasks that required direct contact with asbestos, he nevertheless spent prolonged periods of time on board troop transports during World War II, where the presence of asbestos was "ubiquitous" both as insulation and flame retardant and was also present in the berthing areas.  The pulmonologist also noted that the asbestos in these areas was not completely enclosed, and "aerosolized fibers were not infrequently present."  

The Board finds that the opinion provided by the VA pulmonologist is of significant probative value as he was able to review the Veteran's claims file and supported his opinion with an adequate reasons and bases.  Moreover, the VA pulmonologist's characterization of the Veteran's asbestos exposure is consistent with the information available in his service personnel records and, significantly, there is no competent evidence in the record that contradicts his conclusions.

Thus, while the evidence does not indicate that the Veteran engaged in shipboard activities that would make him especially prone to asbestos exposure, the Board concedes that the Veteran spent prolonged periods of time in likely proximity to asbestos while on board transport ships during World War II.  Moreover, the competent evidence indicates that his subsequent mesothelioma, which was the cause of his death, is at least as likely as not due to this exposure.   Therefore, service connection for the cause of the Veteran's death is granted. 


ORDER

Service connection for the cause of the Veteran's death is granted.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


